Mr. Presiding Justice Gary delivered the opinion oe the Court. Great questions of international, or at least of interstate law, are involved in this case which we are prevented from enlightening the world upon by the fact that there is no final order in the case in the Circuit Court. After several findings the court “ ordered, adjudged and decreed that ” the plaintiffs in error “ are in contempt of this court and that they each appear before this court to be punished according to law, and that a warrant issue forthwith to bring them, and each of them, before this court to be punished according to law.” As they were, and during the whole pendency of the suit had been, residents of New York, notified there to obey the court here, and as the warrant issued from the court here can not be executed in New York, the probability that they will appear to be punished is not great. That the order complained of is not final, see Lester v. Berkowitz, 125 Ill. 307. The writ of error will be dismissed.